Exhibit 10.65

AFTER

RECORDING, RETURN TO:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE.

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of
November 27, 2013, by HC-5101 MEDICAL DRIVE, LLC, a Delaware limited liability
company (“Assignor”), having its principal place of business at 4211 W. Boy
Scout Boulevard, Suite 500, Tampa, Florida 33607, to KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), as Agent (KeyBank, in
its capacity as Agent, is hereinafter referred to as “Agent”) for itself and
each other lender (collectively, the “Lenders”) which is or may hereafter become
a party to that certain First Amended and Restated Credit Agreement, dated as of
November 19, 2012, by and among Carter/Validus Operating Partnership, LP, a
Delaware limited partnership (“Borrower”), KeyBank, as Agent and the Lenders, as
amended by that certain First Amendment to First Amended and Restated Credit
Agreement and Amendment to Unconditional Guaranty of Payment and Performance
dated as of March 15, 2013, that certain Second Amendment to First Amended and
Restated Credit Agreement dated as of June 11, 2013 and that certain Third
Amendment to First Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated as of August 9, 2013 (as the same may be further varied,
amended, restated, renewed, consolidated, extended or otherwise supplemented
from time to time, the “Credit Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, absolutely, irrevocably and unconditionally GRANT, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the
Lenders and the holders of any Hedge Obligations, as additional security, the
entire lessor’s, landlord’s or licensor’s interest in and to all leases,
subleases (to the full extent of Assignor’s right, title and interest therein),
tenant contracts, rental agreements, occupancy agreements or agreements of a
similar nature, whether written or oral, now or hereafter affecting the Property
(as defined in the Leasehold Deed of Trust, Security Agreement and Assignment of
Leases and Rents dated of even date herewith executed by Assignor to a trustee
named therein, as “Trustee”, for the benefit of Agent, the other Lenders and the
holders of the Hedge Obligations (the “Instrument”)), or any part thereof, which
Property includes that certain lot or piece of land, more particularly described
in Exhibit A attached hereto, together with all lease, security, damage or other
deposits and all guarantees of the foregoing and letters of credit or other
security relating to the performance or obligations of any tenants, lessees or
licensees thereunder (all of the leases and other agreements and guarantees
described above together with all present and future leases and present and
future agreements and any amendment, modification, extension or renewal of the
same are hereinafter collectively referred to as the “Leases”);



--------------------------------------------------------------------------------

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and all future oil, gas and mining Leases covering the Property or any
part thereof, and all rents under and as defined in the Leases) (all of the
rights described above hereinafter collectively referred to as the “Rents”).

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Amended and Restated Term Loan Notes
made by Borrower in the aggregate principal amount of Fifty-Five Million and
No/100 Dollars ($55,000,000.00) to the order of the Term Loan Lenders, each of
which has been issued pursuant to the Credit Agreement and is due and payable in
full on or before August 9, 2017, unless extended as provided in the Credit
Agreement, and which evidence a term loan in the initial principal amount of up
to $55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes made
by Borrower in the aggregate principal amount of One Hundred Seventy Million and
No/100 Dollars ($170,000,000.00) to the order of the Revolving Credit Lenders,
each of which has been issued pursuant to the Credit Agreement and is due and
payable in full on or before August 9, 2016, unless extended as provided in the
Credit Agreement, and which evidence a revolving credit loan in the initial
principal amount of up to $170,000,000.00 which may be increased pursuant to
Section 2.11 of the Credit Agreement, (iii) that certain Amended and Restated
Swing Loan Note made by Borrower in the principal amount of Ten Million and
No/100 Dollars ($10,000,000.00) to the order of KeyBank, which has been issued
pursuant to the Credit Agreement and is due and payable in full on or before
August 9, 2017, unless extended as provided in the Credit Agreement, and which
evidences a swing loan in the initial principal amount of up to $10,000,000.00,
and (iv) each other note as may be issued under the Credit Agreement, including,
without limitation, to reflect any increase of the term loan described herein
(which is due and payable on or before August 9, 2017, unless extended as
provided in the Credit Agreement), the revolving credit loan or the swing loan
described herein (each of which is due and payable on or before August 9, 2016,
unless extended as provided in the Credit Agreement), each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated;
provided,

 

2



--------------------------------------------------------------------------------

however, that the maximum principal indebtedness under the promissory notes
described in clauses (i) through (iv) above shall not exceed the aggregate
amount of Three Hundred Fifty Million and no/100 Dollars ($350,000,000.00)
(collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations (as defined in the Credit Agreement);

(e) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrower to any Lender or Agent pursuant to the
terms of the Credit Agreement or the other Loan Documents, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof; and

(f) The Enforcement Costs (as defined in the Instrument).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the Secured Obligations include any obligation that
constitutes an Excluded Hedge Obligation (as defined in the Credit Agreement) of
the Assignor.

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignor or the Property; and (f) there exist no offsets or
defenses to the payment of any portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the

 

3



--------------------------------------------------------------------------------

obligations or liabilities of Assignor as the landlord, lessor or licensor
thereof, or any tenant, lessee, licensee or any guarantor thereunder; (d) shall
not collect any Rents more than one (1) month in advance; (e) shall not execute
any other assignment of lessor’s interest in the Leases or the Rents; (f) shall
execute and deliver at the request of Agent all such further assurances,
confirmations or assignments in connection with the Property as Agent shall from
time to time reasonably require; and (g) shall deliver to Agent executed copies
of all Leases required to be delivered to Agent pursuant to the terms of the
Credit Agreement.

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby absolutely, presently and
unconditionally assign to Agent, Assignor’s right, title and interest in and to
any and all Leases and Rents, it being intended by Assignor that this Assignment
constitute a present assignment and not an agreement to assign. Assignor agrees
to execute and deliver to Agent such additional instruments, in form and
substance satisfactory to Agent, as may hereinafter be requested by Agent to
further evidence and confirm said assignment. Such assignment to Agent shall not
be construed to bind Agent to the performance of any of the covenants,
conditions, or provisions contained in any of the Leases or otherwise to impose
any obligation upon Agent. Agent is hereby granted and assigned by Assignor the
right to enter the Property for the purpose of enforcing its interest in the
Leases and the Rents, this Assignment constituting a present and unconditional
assignment of the Leases and Rents. Assignor shall authorize and direct, and
does hereby authorize and direct, each and every present and future tenant under
the Leases to pay all Rents directly to Agent upon receipt of written demand
from Agent. It is the intent of Assignor and Agent hereunder that the Rents
hereby absolutely assigned are no longer, during the term of this Assignment,
property of Assignor or property of any estate of Assignor as defined by 11
U.S.C. § 541, and shall not constitute collateral, cash or otherwise, of
Assignor. Notwithstanding the provisions of this Paragraph 1, so long as no
Event of Default has occurred and is continuing, Assignor shall have the right
to act as lessor under the Leases to the extent not prohibited by the Credit
Agreement. Notwithstanding anything to the contrary herein, all references in
this Assignment to an assignment or transfer of Leases and Rents is intended to
and shall be deemed to provide to Agent and the Lenders a security interest in
all “Rents” as defined in Chapter 64 of the Texas Property Code. Agent and the
Lenders shall be entitled to all rights and remedies of an assignee as set forth
in said Chapter 64.

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuous of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the continuance of any Event
of Default, the license granted in this Paragraph 2 shall automatically, without
further act by Agent, cease and terminate, and thereafter, any Rents received by
Assignor shall be held in trust for the benefit of, and shall be immediately
remitted by Assignor to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and

 

4



--------------------------------------------------------------------------------

licensees of the Property to pay the Rents to Agent or Agent’s agents. Assignor
agrees that each and every tenant, lessee and licensee of the Property may pay,
and hereby irrevocably authorizes and directs each and every tenant, lessee and
licensee of the Property to pay, the Rents to Agent or Agent’s agents on Agent’s
written demand therefor (which demand may be made by Agent at any time after the
occurrence and during the continuance of an Event of Default) without any
obligation on the part of said tenant, lessee or licensee to inquire as to the
existence of an Event of Default and notwithstanding any notice or claim of
Assignor to the contrary, and Assignor agrees that Assignor shall have no right
or claim against said tenant, lessee or licensee for or by reason of any Rents
paid to Agent following receipt of such written demand. Anything in this
Paragraph 3 to the contrary notwithstanding, Agent shall not be obligated to
discharge or perform the duties of a landlord or lessor to any tenant or other
occupant or incur any liability as a result of the exercise by Agent of its
rights under this Assignment, and Agent shall be liable to account only for the
rents, income, issues, profits and revenues actually received by Agent. In
connection with any action taken by the Agent pursuant to this Paragraph 3, the
Agent shall not be liable for any loss sustained by Assignor resulting from any
act or omission of the Agent, including a loss arising from the ordinary
negligence of the Agent, unless such loss is caused by its own gross negligence
or willful misconduct as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, nor shall the Agent be
obligated to perform or discharge any obligation, duty or liability of Assignor.
Assignor hereby assents to, ratifies and confirms any and all actions of the
Agent with respect to the Property taken under this Paragraph 3.

4. No Liability of Agent. After the occurrence and during the continuance of an
Event of Default, the Agent is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Assignor or the Agent for the account of Assignor received from
or in connection with said revenues or proceeds and apply the proceeds thereof
to the payment of the Secured Obligations, when received, regardless of the
maturity of any of the Loans or the Hedge Obligations, or any installment
thereof; and to execute transfer and division orders in the name of Assignor, or
otherwise, with warranties binding Assignor. The Agent shall not be liable for
any delay, neglect, or failure to effect collection of any proceeds or to take
any other action in connection therewith or hereunder; but shall have the right,
at its election, in the name of Assignor or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by the Agent in order
to collect such funds and to protect the interests of the Agent and/or Assignor,
with all costs, expenses and attorney’s fees incurred in connection therewith
being paid by Assignor.

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the

 

5



--------------------------------------------------------------------------------

performance of the obligations thereof hereunder shall be deemed or construed to
be a consent or waiver to or of any other breach or default in the performance
of the same or any other obligations of Assignor hereunder. Failure on the part
of Agent to complain of any act or failure to act or to declare an Event of
Default under the Instrument, the Credit Agreement, the Guaranty or the other
Loan Documents, irrespective of how long such failure continues, shall not
constitute a waiver by Agent of its rights hereunder or impair any rights,
powers or remedies of Agent consequent on any breach or default by Assignor.
Nothing contained in this Assignment and no act done or omitted by Agent
pursuant to the power and rights granted to Agent hereunder shall be deemed to
be a waiver by Agent of its rights and remedies under the other Loan Documents
and this Assignment is made and accepted without prejudice to any of the rights
and remedies possessed by Agent under the terms thereof. The right of the Agent
to collect the Rents and to enforce any other security thereof held by it may be
exercised by Agent either prior to, simultaneously with or subsequent to any
action taken by it hereunder.

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “Assignor and any subsequent owner or owners of the Property or any
part thereof or any fee interest therein,” the word “Agent” shall mean “Agent
and any subsequent beneficiary of the Instrument,” the word “Loans” shall have
the meaning set forth in the Credit Agreement, the word “person” shall include
an individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the words “Property”
shall include any portion of the Property and any interest therein; whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa. All other capitalized terms used, but
not defined herein, shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

 

6



--------------------------------------------------------------------------------

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the delivery and recording of a satisfaction, release or discharge of the
Instrument duly executed by Agent, this Assignment shall become and be void and
of no effect as to the Leases and Rents from the Land no longer securing the
Secured Obligations.

15. INDEMNIFICATION. ASSIGNOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY AND TO
HOLD AGENT, THE LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR,
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS
OR DAMAGE (INCLUDING ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE
DEFENSE THEREOF) ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS
OR THE HOLDERS OF THE HEDGE OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF
THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT
OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS OF AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE ASSIGNOR TO INDEMNIFY AND HOLD AGENT, THE LENDERS OR THE HOLDERS OF THE
HEDGE OBLIGATIONS HARMLESS FOR, FROM AND AGAINST ANY AND ALL COSTS, EXPENSES,
CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED AGAINST, IMPOSED ON OR
INCURRED BY AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS BY REASON
OF SUCH PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IF A JUDGMENT IS ENTERED
AGAINST AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS BY A COURT OF
COMPETENT JURISDICTION AFTER THE EXPIRATION OF ALL APPLICABLE APPEAL PERIODS.
SHOULD AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS INCUR ANY

 

7



--------------------------------------------------------------------------------

SUCH COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN THE DEFENSE OF ANY SUCH
CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY ASSIGNOR AS AFORESAID,
THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED OBLIGATIONS, SHALL BEAR
INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED IN THE CREDIT AGREEMENT
FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL THE INTEREST PAYABLE
EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED BY THIS ASSIGNMENT,
THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE PAYABLE IMMEDIATELY
UPON DEMAND.

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of such Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other person may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its

 

8



--------------------------------------------------------------------------------

account, securing the Secured Obligations; substitute for any collateral so held
by it, other collateral of like kind; agree to modification of the terms of the
Credit Agreement or any of the other Security Documents or agreements evidencing
or relating to the Hedge Obligations (the “Hedge Documents”); extend or renew
the Note, the Credit Agreement or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents for any period; grant releases,
compromises and indulgences with respect to the Note, the Credit Agreement, the
Guaranty or any of the other Security Documents or Hedge Documents to any
persons or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Note, the Instrument, the Credit Agreement, the
Guaranty, or any other Security Documents or Hedge Documents; or take or fail to
take any action of any type whatsoever; and no such action which Agent or any
other person shall take or fail to take in connection with the Security
Documents or Hedge Documents, or any of them, or any security for the payment of
the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Agent or any other person.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the
Security Documents, Hedge Documents and the Leases, and any and all references
herein to the Security Documents, Hedge Documents or the Leases shall be deemed
to include any such renewals, amendments, extensions, consolidations or
modifications thereof.

21. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES
THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR ANY OTHER SECURITY
DOCUMENT.

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

9



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

HC-5101 MEDICAL DRIVE, LLC,

a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner    

By: /s/ John E. Carter                        

Name: John E. Carter

Title: Chief Executive Officer

[Acknowledgment Appears on Next Page]

KeyBank/Carter/Validus Operating Partnership, LP – Post Acute Warm Springs
Hospital –

Signature Page to Assignment of Leases and Rents



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

THE STATE OF Florida    §    § COUNTY OF Hillsborough    §

This instrument was acknowledged before me on November 26, 2013, by John E.
Carter, as Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, which is the general partner of Carter/Validus
Operating Partnership, LP, a Delaware limited partnership, which is the sole
member of HC-5101 Medical Drive, LLC, a Delaware limited liability company, on
behalf of said limited liability company.

 

(SEAL)   /s/ Demetra Elliott   Notary Public My Commission Expires:   Print Name
of Notary: 2/11/15   Demetra Elliott

KeyBank/Carter/Validus Operating Partnership, LP – Post Acute Warm Springs
Hospital –

Signature Page to Assignment of Leases and Rents



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Real property in the County of Bexar, State of Texas, described as follows:

TRACT I

Parcel “A”

A 4.974 acre (216,660 square foot) tract of land out of an 11.433 acre tract,
out of the Manuel Tejada Survey No. 89, and out of New City Block 13663, San
Antonio, Bexar County, Texas and being more particularly described as follows:

Beginning: at a set  1⁄2” iron pin, the South corner of this tract, which is N
45° 19’ 46” E 269.59 feet along the Northwest right-of-way line of Medical
Drive, 1098.02 feet with the Northwest right-of-way line of Medical Drive and
the arc of a curve to the right, concave to the South, which has a radius of
2060.19 feet, a central angle of 30° 32’ 13”, and a chord bearing of N 60° 35’
49” E, N 28° 16’ 23” W 631.12 feet, and N 31° 43’ 37” E 27.71 feet from the
intersection of the Northeast right-of-way line of Babcock Road with the
Northwest right-of-way line of Medical Drive;

Thence: N 28° 16’ 23” W 171.61 feet to a set  1⁄2” iron pin, the point of
curvature of a curve to the left;

Thence: 36.28 feet with the arc of the curve to the left, concave to the West,
which has a radius of 218.50 feet, a central angle of 09° 30’ 44”, and a chord
bearing of N 33° 01’ 45” W to a set  1⁄2” iron pin, a point of reverse
curvature;

Thence: 30.13 feet with the arc of the curve to the right, concave to the East,
which has a radius of 181.50 feet, a central angle of 09° 30’ 44”, and a chord
bearing of N 33° 01’ 45” W to a set  1⁄2” iron pin, the point of tangency of
this curve;

Thence: N 28° 16’ 23” W 260.42 feet to a set  1⁄2” iron pin, the West corner of
this tract;

Thence: N 31° 43’ 37” E 376.34 feet to a set  1⁄2” iron pin, the North corner of
this tract;

Thence: S 58° 16’ 23” E 434.15 feet to a set  1⁄2” iron pin, the East corner of
this tract;

Thence: S 31° 43’ 37” W 620.65 feet to the point of beginning, containing 4.974
acres (216,660 square feet).

 

Exhibit A



--------------------------------------------------------------------------------

TRACT I

Parcel “B”

A 3.502 acre green belt tract (152,564 square feet) of land out of a 11.433 acre
tract of land out of the Manuel Tejada Survey No. 89, and out of NCB 13663, San
Antonio, Bexar County, Texas, and being more particularly described as follows:

Beginning: at a found  1⁄2” iron pin on the North right-of-way line of Medical
Drive for the Southwest corner of this 3.502 acre green belt tract, said point
being N 45° 19’ 43” E 269.59 feet along the Northwest right-of-way line of
Medical Drive to the point of curvature of a curve to the right, concave to the
South, 1098.02 feet with said curve which has a radius of 2060.19 feet, a
central angle of 30° 32’ 13”, a chord bearing of N 60° 35’ 49” E from the
intersection of the Northeast right-of-way line of Babcock Road with the
Northwest right-of-way line of Medical Drive;

Thence: N 28° 16’ 23” W 39.81 feet to a set  1⁄2” iron pin, the point of
curvature of a curve to the right;

Thence: 63.19 feet along the curve to the right, concave to the East, which has
a radius of 181.50 feet, a central angle of 19° 56’ 54”, a chord bearing of N
18° 17’ 56” W to a set  1⁄2” iron pin, the point of reverse curvature of a curve
to the left;

Thence: 76.07 feet along the curve to the left concave to the West, which has a
radius of 218.50 feet, a central angle of 19° 56’ 54”, a chord bearing of N 18°
17’ 66” W to a set  1⁄2” iron pin, the point of tangency of this curve;

Thence: N 28° 16’ 23” W 468.70 feet to a set  1⁄2” iron pin, the West corner of
this tract;

Thence: N 31° 43’ 37” E 620.65 feet to a set  1⁄2” iron pin, the North corner of
this tract;

Thence: S 58° 16’ 23” E 173.65 feet to a set  1⁄2” iron pin, the East corner of
this tract and non-tangent point of curvature of a curve to the right;

Thence: 80.27 feet along said curve to the right, concave to the West, which has
a radius of 200.00 feet, a central angle of 22° 59’ 46”, a chord bearing of S
27° 54’ 23” W, to a set  1⁄2” iron pin, a point of compound curvature;

Thence: 77.89 feet along a curve to the right, concave to the West, which has a
radius of 150.00 feet, a central angle of 29° 45’ 00”, a chord bearing of S 54°
16’ 46” W to a set  1⁄2” iron pin, the point of tangency of this curve;

Thence: S 69° 09’ 16” W 25.00 feet to a set  1⁄2” iron pin, the point of
curvature of a curve to the left;

 

Exhibit A



--------------------------------------------------------------------------------

Thence: 239.98 feet along the curve to the left, concave to the East, which has
a radius of 200.00 feet, a central angle of 68° 45’ 00”, a chord bearing of S
34° 46’ 46” W to a set  1⁄2” iron pin, the point of tangency of said curve;

Thence: S 00° 24’ 16” W 63.11 feet to a set  1⁄2” iron pin, the point of
curvature of a curve to the left;

Thence: 166.12 feet along the curve to the left, concave to the East, which has
a radius of 800.00 feet, a central angle of 11° 53’ 50”, a chord bearing of S
05° 32’ 39” E, to a set  1⁄2” iron pin, the point of tangency of this curve;

Thence: S 11° 29’ 34” E 476.05 feet to a set  1⁄2” iron pin on the north
right-of-way line of Medical Drive, a non-tangent point of curvature of a curve
to the left;

Thence: 49.46 feet along the curve to the left, concave to the South, which has
a radius of 2060.19 feet, a central angle of 01° 22’ 32” a chord bearing of S
76° 33’ 12” W to the point of beginning of this 3.502 acre green belt tract.

TRACT I

Parcel “C”

A 0.532 acre (23,186 square foot) access easement out of an 11.433 acre tract,
out of the Manuel Tejada Survey No. 89, and out of New City Block 13663, San
Antonio, Bexar county, Texas; and being more particularly described as follows:

Beginning: at the South corner of this tract, which is S 28° 16’ 23” E 39.81, N
45° 19’ 46” E 269.59 feet along the Northwest right-of-way line of Medical
Drive, 1098.02 feet with the Northwest right-of-way line of Medical Drive and
the arc of a curve to the right, concave to the South, which has a radius of
2060.19 feet, a central angle of 30° 32’ 13”, and a chord bearing of N 60° 35’
49” E, N 28° 16’ 23” W 631.12 feet, and N 31° 43’ 37” E 27.71 feet form the
intersection of the Northeast right-of-way line of Babcock Road with the
Northwest right-of-way line of Medical Drive;

Thence: N 28° 16’ 23” W 1092.62 feet to the Southwest corner;

Thence: N 31° 43’ 37” E 21.36 feet to the Northwest corner;

Thence: S 28° 16’ 23” E 260.42 feet to the point of curvature of a curve to the
left, thence: 30.13 feet with the curve to the left, concave to the Northeast,
which has a radius of 181.50 feet, a central angle of 09° 30’ 44”, a chord
bearing of S 33° 01’ 45” E and a chord distance of 30.10 feet to a point of
reverse curvature;

Thence: 36.28 feet with this curve to the right, concave to the Southwest, which
has a radius of 218.50 feet, a central angle of 09° 30’ 44”, a chord bearing of
S 33° 01’ 45” E and a chord distance of 36.23 feet to the point of tangency of
the curve;

 

Exhibit A



--------------------------------------------------------------------------------

Thence: S 28° 16’ 23” E 640.31 feet to the point of curvature of curve to the
right;

Thence: 76.07 feet with the curve to the right, concave to the West, which has a
radius of 218.50 feet, a central angle of 19° 56’ 64”, a chord bearing S 18° 17’
56” E and a chord distance of 75.69 feet to a point of reverse curvature;

Thence: 63.19 feet with this curve to the left, concave to the East, which has a
radius of 181.50 feet, a central angle of 19° 56’ 54”, a chord bearing of S 18°
17’ 56” E and a chord distance of 62.87 feet to the point of beginning,
containing 0.532 acres (23,185 square feet).

TRACT II

A 0.473 acre (20,583 square foot) ingress and egress easement on Lot 8, New City
Block 13663, Villa Rosa Subdivision, San Antonio, Texas, as recorded in Volume
6100 on Page 96 of the deed and plat records of Bexar County, Texas; and being
more particularly described as follows:

Beginning: at a found  1⁄2” iron pin on the Northwest right-of-way line of
Medical Drive, being the South corner of an 11.433 acre tract out of the Manuel
Tejada Survey No. 89, New City Block 13663, and being the East corner, of Lot 8,
and the East corner of this easement, which is, with the Northwest right-of-way
line of Medical Drive, N 45° 19’ 43” E 269.59 feet, 1098.02 feet with a curve to
the right, which has a radius of 2060.19 feet and a central angle of 30° 32’ 19”
from the intersection of the Northwest right-of way line of Medical Drive and
the Northeast right-of-way line of Babcock Road;

Thence: 39.44 feet with the Northwest right-of-way line of Medical Drive and
with a curve to the left, concave to the Southeast, which has a radius of
2060.19 feet, a central angle of 01° 05’ 49”, and a chord bearing of S 75° 19’
01” W for a chord length of 39.44 feet to the end of this curve and the
beginning of a non-tangent curve to the left;

Thence: 6.38 feet with the curve to the left, concave to the West, which has a
radius of 15.00 feet, a central angle of 24° 22’ 28”, and a chord bearing of N
16° 05’ 09” W for a chord length of 6.33 feet to the point of tangency of this
curve;

Thence: N 28° 16’ 23” W 24.35 feet to the point of curvature of a curve to the
right;

Thence: 76.07 feet with the curve to the right, concave to the East, which has a
radius of 218.50 feet, a central angle of 19° 56’ 54” and a chord bearing of N
18° 17’ 56 “W for a chord length of 75.69 feet, to a point of reverse curvature;

Thence: 63.19 feet with a curve to the left, concave to the West, which has a
radius of 181.50 feet, a central angle of 19° 56’ 54”, and a chord bearing of N
18° 17’ 56” W for a chord length of 62.87 feet, to the point of tangency of this
curve;

Thence: N 28° 16’ 23” W 640.31 feet to the point of curvature of a curve to the
left;

Thence: 30.12 feet with the curve to the left, concave to the Southwest, which
has a radius of 181.50 feet, a central angle of 09° 30’ 44”, and a chord bearing
of N 33° 01’ 45” W for a chord length of 30.13 feet, to a point of reverse
curvature;

 

Exhibit A



--------------------------------------------------------------------------------

Thence: 36.28 feet with a curve to the right, concave to the Northeast, which
has a radius of 218.05 feet, a central angle of 09° 30’ 44”, and a chord bearing
of N 33° 01’ 45” W for a chord length of 36.23 feet, to the point of tangency of
this curve;

Thence: N 28° 16’ 23” W 348.18 feet to the West corner of this easement;

Thence: N 61° 43’ 37” E 18.50 feet to a found  1⁄2” iron pin on the Northeast
line of Lot 8, the North corner of this easement and the West corner of the
11.433 acre tract;

Thence: S 28° 16’ 23” E 1230.87 feet with the Northeast line of Lot 8, the
Southwest line of the 11.433 acre tract, to the point of beginning, containing
0.473 acres (20,583 square feet).

TRACT III

A 2.425 acre (105,610 square foot) expansion area tract out of an 11.433 acre
tract, out of the Manuel Tejada Survey No. 89, and out of New City Block 13663,
San Antonio, Bexar County, Texas, and being more particularly described as
follows:

Beginning: at a found  1⁄2” iron pin, the Southwest corner of this tract, which
is S 28° 16’ 23” E 1230.87 feet, N 45° 19’ 46” E 269.59 feet along the Northwest
right-of-way line of Medical Drive, 1098.02 feet with the Northwest right-of-way
line of Medical Drive and the arc of a curve to the right, concave to the South,
which has a radius of 2060.19 feet, a central angle of 30° 32’ 13”, and a chord
bearing of N 60° 35’ 49” E, N 28° 16’ 23” W 631.12 feet, and N 31° 43’ 37” E
27.71 feet from the intersection of the North right-of-way line of Babcock Road
with the Northwest right-of-way line of Medical Drive;

Thence: N 31° 43’ 37” E 458.49 feet to a found  1⁄2” iron pin, the North corner
of this tract;

Thence: S 58° 16’ 23” E 646.18 feet to a found  1⁄2” iron pin, the beginning of
a non-tangent curve to the right;

Thence: 18.00 feet with the curve to the right, concave to the West which has a
radius of 250.00 feet, a central angle of 04° 07’ 31”, a chord bearing of S 05°
50’ 30” W, and a chord distance of 18.00 feet, to the point of tangency of the
curve;

Thence: S 07° 54’ 16” W 72.00 feet to the point of curvature of a curve to the
right;

Thence: 29.68 feet with the curve to the right, concave to the West, which has a
radius of 200.00 feet, a central of 08° 30’ 14”, a chord bearing of S 12° 09’
23° W, and a chord distance of 29.66 feet to a corner of this tract;

Thence: N 58° 16’ 23” W 607.80 feet to a found  1⁄2” iron pin, an interior
corner of this tract;

Thence: S 31° 43’ 37” W 397.71 feet to a found  1⁄2” iron pin, a corner of this
tract;

Thence: N 28° 16’ 23” W 98.44 feet to the point of beginning containing 2.425
acres (105,610 square feet).

 

Exhibit A



--------------------------------------------------------------------------------

Tract III being also described as that certain 2.424 acre tract, as more fully
described on Exhibit “A” of that certain First Amendment to Lease Agreement and
Access Easement Agreement dated as of September 25, 2000 and recorded on
October 18, 2000 in Volume 8609, Page 1533, of the Official Records of Bexar
County, Texas, which alternative description is incorporated herein by
reference.

TRACT IV:

A 1.348 acre (58,701 square feet) tract being partially out of a called 134.410
acre tract as recorded in Volume 5417, Page 471, and partially out of a called
114.16 acre tract as record in Volume 4703, Page 249, said 134.410 acre tract
and 114.16 acre tract being a portion of the Manuel Tejada Survey No. 89 and
situated within New City Block 13663. City of San Antonio, Bexar County, Texas
and being more particularly described as follows:

Commencing: at a set  1⁄2” iron rod at the, westernmost corner of Lot 22, New
City Block 13663, Warm Springs Subdivision (Plat Book 9517, Page 71) same being
a corner in the Northeasterly line of Lot 8, NCB 13663, Villa Rosa Subdivision
(Plat Book 6100, Page 96);

Thence: N 28° 16’ 23” W 98.44 feet along and with the Northeasterly line of said
Lot 8, to a set  1⁄2” iron rod;

Thence: N 31° 43’ 37” E 456.49 feet to a set  1⁄2” iron rod;

Thence S 58° 16’ 23” E 214.30 feet to a set  1⁄2” iron rod, the Westernmost
point of beginning of the herein described 1.348 acres);

Thence: N 48° 24’ 16” E 662.58 feet to a set  1⁄2” iron rod in the Southwest
right-of-way line of Floyd Curl Drive, an 86 foot right-of-way (Plat Book 9517,
Page 150) said iron rod also being a point on a curve concave Northeasterly;

Thence: 30.00 feet along and with the Southwest right-of-way line of Floyd Curl
Drive and said curve, having a radius of 1,740.88 feet, a central angle of 00°
59’ 15” and a chord bearing and distance of S 42° 15’ 00” E 30.00 feet to a set
 1⁄2” iron rod at the point of intersection of the Southwest right-of-way line
of Floyd Curl Drive and its intersection with the Northwest line of varying
width drainage and sanitary sewer easement as recorded in Plat Book 9522, Page
14;

Thence: S 48° 24’ 16” N 253.12 feet along and with the Northwest line of said
easement to a set  1⁄2” iron rod at the point of curvature of a curve concave to
the East;

Thence: 331.52 feet continuing along with said easement line and curve, having a
radius of 276.29 feet, a central angle of 68° 45’ 00” and a chord bearing and
distance of s 14° 01’ 46” W 311.99 feet to a set  1⁄2” iron rod;

Thence: S 20° 20’ 44” E 101.55 feet continuing along and with said easement line
to a set  1⁄2” iron rod at the point of curvature of a curve concave
Southwesterly;

 

Exhibit A



--------------------------------------------------------------------------------

Thence: 35.33 feet continuing along and with said easement line having a radius
of 179.52 feet, a central angle of 11° 16’ 30”, and a chord bearing and distance
of S 14° 42’ 29” E 35.27 feet to a set  1⁄2” iron rod at the Southern most
corner of this description, said iron rod also being at a point in the
Northeasterly line of a proposed 2.424 acre tract;

Thence: N 58° 16’ 23” W 346.84 feet along and with the Northeast line of said
proposed 2.424 acre tract to the point of beginning.

 

Exhibit A